DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/21/2022 has been entered.  Claims 1-4, 7, 10, 12-24 are pending in the application with claims 1-4, 7, 10 amended, claim 3 withdrawn, claims 5, 6, 8, 9, 11 cancelled, and claims 12-24 newly added.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the proximal end side" in Lines 21-22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the first surface section" in Line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the operation section" in Line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 depends from cancelled claim 9 and therefore the scope of the claim is indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 10, 12, 14-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe (US Patent Application Publication No. 2009/0036742).

In regard to claim 1, Watanabe discloses an endoscope operation section (32,34,36,38, Fig. 2) comprising:
an operation body (32,34,36,38) having a longitudinal axis (see annotated Fig. 3 below), the operation body comprising:
	a bending operation lever (42) provided at the operation body, the bending operation lever configured to be operated around an axis offset at an angle with respect to the longitudinal axis (Fig. 3);
a first surface projecting a first distance from the longitudinal axis in a projecting direction (see annotated Fig. 3 below),
a suction button (44) projecting in the projecting direction and extending from the first surface (Fig. 3);
a second surface on the proximal end surface of the first surface section in the operation section, the second surface projecting a second distance from the longitudinal axis in the projecting direction, the second distance being greater than the first distance (see annotated Fig. 3 below, the second surface projects a greater distance in the projecting direction than a portion of the first surface); and
a switch (152) provided on the second surface (Fig. 3).

    PNG
    media_image1.png
    668
    483
    media_image1.png
    Greyscale

In regard to claim 7, Watanabe discloses an endoscope (10, Fig. 1) comprising the endoscope operation section according to claim 1 (see rejection of Claim 1); and
an elongated insertion portion (12) comprising a suction channel (74, Fig. 2).

In regard to claim 10, Watanabe teaches wherein the switch projects from the second surface in the projecting direction (see annotated Fig. 3).

In regard to claim 12, Watanabe teaches wherein the operation body further comprising a concavity cut out from each of the first surface and the second surface (via concavities in which the suction button and switch are disposed).

In regard to claim 14, Watanabe teaches further comprising a universal cord (44a) extending radially from the operation body, the universal cord being offset circumferentially from the concavity (Fig. 4).

In regard to claim 15, Watanabe teaches wherein an end surface of the suction button projects a third distance in the projecting direction, the third distance being greater than the second distance (Fig. 3).

In regard to claim 16, Watanabe teaches wherein the bending operation lever is provided at a third surface opposite to each of the first surface and the second surface relative to the longitudinal axis (Fig. 3).

In regard to claim 17, Watanabe teaches further comprising an insertion section (12) connected to a distal end of the operation body, the insertion section being configured to bend and to be inserted into a subject (Fig. 1a).

In regard to claim 18, Watanabe teaches wherein the projecting direction is offset at an angle with respect to the longitudinal axis (Fig. 3).

In regard to claim 20, Watanabe teaches wherein
the first surface is provided on a first pedestal section formed on a distal end side of the operation section body relative to the bending operation lever; and the second surface is provided on a second pedestal section formed on a proximal end side of the operation section body relative to the first surface (Fig. 3).

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koitabashi (US Patent Application Publication No. 2009/0149709).

In regard to claim 1, Koitabashi discloses an endoscope operation section (12, Fig. 4) comprising:
an operation body (52) having a longitudinal axis (see annotated Fig. 10 below), the operation body comprising:
	a bending operation lever (45) provided at the operation body, the bending operation lever configured to be operated around an axis offset at an angle with respect to the longitudinal axis (Fig. 10);
a first surface projecting a first distance from the longitudinal axis in a projecting direction (see annotated Fig. 10 below),
a suction button (47) projecting in the projecting direction and extending from the first surface (Fig. 10);
a second surface on the proximal end surface of the first surface section in the operation section, the second surface projecting a second distance from the longitudinal axis in the projecting direction, the second distance being greater than the first distance (see annotated Fig. 10 below, the second surface projects a greater distance in the projecting direction than a portion of the first surface); and
a switch (48) provided on the second surface (Fig. 10).

    PNG
    media_image2.png
    697
    512
    media_image2.png
    Greyscale

In regard to claim 2, Koitabashi teaches wherein the switch compresses a plurality of switches (48,48) each provided on the second surface (Fig. 10).

In regard to claim 4, Koitabashi teaches wherein the plurality of switches are disposed side by side at a predetermined interval in a longitudinal axis direction (Fig. 10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Patent Application Publication No. 2009/0036742) in view of Miyagi et al. (US Patent Application Publication No. 2004/0193014, hereinafter Miyagi).

In regard to claim 21, Watanabe discloses an endoscope operation section (32,34,36,38, Fig. 1) comprising:
an operation body (32,34,36,38) connected to a proximal end side of an elongated insertion section (12) configured to be inserted into a subject (Fig. 1), the insertion section comprising a suction channel (74) inside and the insertion section having a first longitudinal axis (see annotated Fig. 3), the operation body having a second longitudinal axis extending in a substantially same direction as the first longitudinal axis (Fig. 2), the operation body being configured to be grasped by an operator (Fig. 1);
a bending operation lever (42) provided in a proximal end portion of the operation body, and configured to swing around a predetermined fulcrum to bend the insertion section (Fig. 3);
a first pedestal section formed in a first position on a distal end side relative to the bending operation lever in the operation body (see annotated Fig. 3), 
a suction button (44) extending from a first surface of the first pedestal section, the first surface projecting a first distance in a projecting direction of the suction button (see annotated Fig. 3);
a suction tube connecting member (44a) configured to connect to one end of a suction tube, the suction tube connecting member extending from the suction button (Fig. 3, Par. 45);
a second pedestal section formed in a second position on the proximal end side of the first pedestal section in the operation body, the second pedestal having a second surface projecting a second distance in the projecting direction of the suction button, the second distance being greater than the first distance (see annotated Fig. 3 below, the second surface of the second pedestal section projects a greater distance in the projecting direction than a portion of the first surface of the first pedestal section); and
a switch (152) provided on the second surface, the switch being configured to be operated by pressing (Par. 66).
Watanabe is silent with respect to the bending control lever including an axis crossing the second longitudinal axis at an acute angle during nonoperation.
Miyagi teaches an analogous endoscope (2, Fig. 1) comprising an operation body (7) including water supply and suction buttons (15, 16) and a working channel port (17) on a front side of the operation body and a joystick device (20) on a rear surface of the operation body.  The joystick device (20) is disposed at an acute angle with respect to a longitudinal axis of the operation body (7) when the joystick device is in a non-operation state (Fig. 1).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the joystick (42) of Watanabe to be disposed at an acute angle with respect to the longitudinal axis of the operation body as taught by Miyagi as a matter of design choice for altering the ergonomics of the operation body enabling a user to comfortably control bending of the endoscope insertion portion and fluid control within a body cavity.

In regard to claim 22, Watanabe teaches wherein the operation body comprises a concavity cut out from each of the first surface and the second surface (via concavities in which the suction button and switch are disposed).

In regard to claim 23, Watanabe teaches further comprising a universal cord (44a) extending radially from the operation body, the universal cord being offset circumferentially from the concavity (Fig. 4).

In regard to claim 24, Watanabe teaches wherein an end surface of the suction button projects a third distance in the projecting direction, the third distance being greater than the second distance (see annotated Fig. 3).

In regard to claim 19, Watanabe teaches wherein the bending operation lever is provided in a proximal end portion of the operation body (Fig. 3), but does not expressly teach an axis of the bending operation lever crosses the longitudinal axis at an acute angle during nonoperation, and is configured to swing around a predetermined fulcrum.
Miyagi teaches an analogous endoscope (2, Fig. 1) comprising an operation body (7) including water supply and suction buttons (15, 16) and a working channel port (17) on a front side of the operation body and a joystick device (20) on a rear surface of the operation body.  The joystick device (20) is disposed at an acute angle with respect to a longitudinal axis of the operation body (7) when the joystick device is in a non-operation state (Fig. 1).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the joystick (42) of Watanabe to be disposed at an acute angle with respect to the longitudinal axis of the operation body as taught by Miyagi as a matter of design choice for altering the ergonomics of the operation body enabling a user to comfortably control bending of the endoscope insertion portion and fluid control within a body cavity.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 7, 10, 12-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	November 14, 2022